Citation Nr: 0204759	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  00-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
dermatitis herpetiformis.


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active service from October 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.

This matter was previously denied by the Board in an April 
2001 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  In an Order dated in August 2001, the Court 
vacated the Board's April 2001 decision with respect to the 
issue involving dermatitis herpetiformis, and remanded the 
matter to the Board for action consistent with the parties' 
Joint Motion for Remand and to Stay Further Proceedings 
("Joint Motion").


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  In unappealed rating decisions dated in March 1948, and 
November 1949, the RO denied service connection for a skin 
condition, to include dermatitis herpetiformis and scabies.  

3.  The evidence associated with the claims file subsequent 
to the November 1949 rating decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 1949 RO decision, which denied reopening the 
claim for service connection for a skin disorder, is final.  
38 U.S.C.A. § 7105(a)(c)(West 1991); 38 C.F.R. § 20.200 
(2001).  

2.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for 
dermatitis herpetiformis.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim for entitlement to service connection for dermatitis 
herpetiformis on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
claim of service connection was originally denied by the RO 
in a March 1948 rating decision.  The veteran was notified of 
that decision and his appellate rights, but he did not 
initiate an appeal and the rating decision became final.  See 
38 U.S.C.A. § 7105(a)(c).  The RO confirmed and continued 
that denial in a November 1949 decision.  The veteran was 
notified of that decision and his appellate rights, but he 
did not initiate an appeal, and that decision became final.  
See 38 U.S.C.A. § 7105(a)(c).  

In April 1999, the veteran requested that his claim be 
reopened.  The RO denied the veteran's claim to reopen in an 
October 1999 rating decision, on the basis that new and 
material evidence had not been submitted.  The veteran 
disagreed with that decision and initiated a timely appeal.  
As there is a prior final decision for this claim, the Board 
is required to determine whether new and material evidence 
has been presented before reopening and adjudicating the 
claim for service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in an April 2001 decision.  
The Court vacated the Board's decision as to the issue 
involving dermatitis herpetiformis, and remanded the matter 
to the Board for action consistent with the parties' Joint 
Motion.  According to the Joint Motion, the Board failed to 
consider the impact of the Veterans Claims Assistance Act of 
2000 (VCAA) on this claim.  The Joint Motion indicated that 
the Board should address this appeal in light of the VCAA, 
and consider whether the appellant should be afforded a VA 
examination with an opinion regarding his claim.  
Accordingly, the Board will analyze the impact of the VCAA in 
this appeal.  Additionally, the Board will explain why a VA 
examination is not necessary in this case.  

On November 9, 2000, VCAA was enacted.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  

In that regard, the veteran has been notified of the evidence 
needed to substantiate his claim in an October 1999 VA rating 
decision and cover letter, a February 2000 Statement of the 
Case, and an August 2000 Supplemental Statement of the Case.  
Additionally, the record contains the veteran's available 
service medical records, private medical records, and VA 
medical records.  There is no indication that there are 
outstanding relevant medical records that have not yet been 
obtained.  The Board notes that around the time of the 
earlier rating decisions in 1948 and 1949, numerous efforts 
were made by the RO and the veteran to obtain additional 
service medical records.  Specifically, the veteran 
consistently contended that he had been treated for a skin 
disorder during service, and that there should be treatment 
records from Camp Hood, Texas.  All attempts to obtain such 
records (by both the veteran and the RO) had negative 
results.  The Board is satisfied by the RO's well-documented 
efforts that further efforts to obtain such records would be 
futile.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(2)).  Moreover, the veteran has been 
notified of the RO's inability to obtain such records. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).     

The Joint Motion indicated that the Board should consider 
whether the veteran should be afforded a VA examination.  The 
Board has considered the necessity of a VA examination in 
this case, but in the absence of new and material evidence to 
reopen the claim, the Board finds no basis to afford the 
veteran a VA examination.  According to the VCAA regulations, 
VA will provide a medical examination or opinion if VA 
determines it is necessary to decide the claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  A medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  However, the foregoing requirement applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)(iii)).  
As is explained in the decision below, the Board does not 
find that new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
dermatitis herpetiformis, and as such, a VA examination is 
not required in this case.

In light of the foregoing, the Board is satisfied that the 
requirements under the VCAA regarding notice and duty to 
assist have been met, and no further development is needed 
prior to proceeding with appellate disposition.  The Board 
also notes that since the time of the April 2001 BVA 
decision, the veteran has submitted a list of medical 
providers with regard to issues that are not presently before 
the Board.  Thus, the Board may proceed with this appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or diseased 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, to qualify for 
service connection, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

The March 1948 rating decision denied service connection for 
dermatitis herpetiformis on the basis that the evidence did 
not show incurrence or aggravation in service.  In November 
1949, the RO confirmed that prior denial.  The evidence 
associated with the claims file at the time of the RO's 
November 1949 denial included the veteran's service medical 
records, three private medical statements, and a VA 
examination report.  The veteran's service medical records 
indicated that in March 1945, the veteran was treated for a 
blister on his right foot.  The physical examination 
conducted prior to the veteran's discharge from military 
service in July 1946, did not reflect any disability of the 
skin; his skin and feet were described as "normal."  

Following service separation, a September 1947 private 
medical statement from A. H. Mork, M.D., indicates he had 
treated the veteran for scabies since April 1947.  A January 
1948 statement from Dr. Carl W. Laymon indicates that the 
veteran had been seen in December 1947 and January 1948, and 
diagnosed with dermatitis herpetiformis, which was 
controllable but not curable.  Dr. Laymon indicated that the 
cause was unknown.  In a September 1949 statement, Dr. Laymon 
indicated that when the veteran first came to him in December 
1947, he complained of an eruption of one month's duration.  
In an October 1949 VA examination, the veteran reported a 
history of eruption on his face, legs, groin, and elbows 
since 1945.  He was diagnosed with dermatitis herpetiformis.  
Based on the foregoing evidence, the RO denied the veteran's 
claim for service connection in November 1949.

The evidence associated with the veteran's claims file 
subsequent to the November 1949 denial of service connection 
for dermatitis herpetiformis includes private medical 
records, and statements and testimony offered by the veteran 
and his spouse at a personal hearing conducted at the RO 
before a hearing officer on May 9, 2000.  Private medical 
records from Dr. Stansbury, dated from August 1990 to 
September 1992, indicate that the veteran was treated for and 
diagnosed with dermatitis herpetiformis.  An August 1990 
record from Dr. Stansbury indicates that the veteran has had 
the skin disorder for 30 years.  Other private treatment 
records from Metropolitan Internists, P.A., and the Minnesota 
Dermatology Association reflect that the veteran was 
periodically seen and treated for dermatitis herpetiformis.  
Those records are silent as to the etiology of the 
dermatitis, and do not make any references to the veteran's 
active service.  

At a May 2000 hearing at the RO, the veteran testified that 
he developed a skin disorder in service, and was treated at 
Camp Hood, Texas.  The veteran stated that his skin disorder 
continued over the years, like a continuing rash.  He 
indicated that in the 1990s, he went on a gluten-free diet, 
and his skin problem "was gone."

The Board has thoroughly reviewed the evidence of record, but 
finds that new and material evidence has not been submitted 
to reopen a claim for entitlement to service connection for 
dermatitis herpetiformis.  The basis of the RO's denials in 
1948 and 1949 was that there was no evidence that the veteran 
had dermatitis herpetiformis in service, and there was no 
evidence linking any current dermatitis herpetiformis to the 
veteran's active service.  The claims file still does not 
contain such evidence.  The evidence associated with the 
claims file subsequent to the November 1949 RO decision is 
new, in that it was not previously of record.  However, the 
evidence is not material, in that it is silent as to a 
relationship between any current dermatitis herpetiformis and 
the veteran's active service.  Rather, the "new" evidence 
merely reflects ongoing treatment for the claimed disorder.  

Although the veteran and his spouse testified that they 
believe that claimed skin disability was first manifested 
during military service, there are simply no medical opinions 
to this effect.  Moreover, as the veteran and his spouse are 
laypersons without medical expertise or training, they are 
not qualified to render medical opinions.  As such, their 
statements are not sufficient to reopen the veteran's claim 
for service connection.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995) (holding that where resolution of an issue turns 
on a medical matter, lay evidence, even if considered "new," 
may not serve as a predicate to reopen a previously denied 
claim); see also Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).

In short, in the absence of evidence of a causal relationship 
between any currently diagnosed dermatitis herpetiformis and 
the veteran's active service, the evidence submitted since 
November 1949 is not "new and material," and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Thus, as new and material evidence has not been submitted to 
reopen a claim for service connection for dermatitis 
herpetiformis, the appeal is denied.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence having not been presented to reopen 
a claim for entitlement to service connection for dermatitis 
herpetiformis, the claim is denied.  


		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

